DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 17-26, drawn to a measuring system for the continuous determination of intra-arterial blood pressure.
Group II, claims 27-32, drawn to a method for continuous determination of intra-arterial blood pressure comprising a measuring system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a measuring system for continuous determination of intra-arterial blood pressure, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Skrabal et al (US 2006/0195034), hereinafter Skrabal, in view of Yamasawa (US 5218966).  

at least one light source (Fig. 1 element 8) and at least one light detector (Fig. 1 element 9); 
with at least one inflatable cuff (Fig. 1 elements 1 and/or 1’, par. [0032]), and with a pressure generating system (Fig. 1 elements 4 or 4’) with; 
at least one valve (Fig. 1 elements 10, 10’, 11, and/or 11’), controlled in real time by the plethysmographic system (par. [0018-0019] – the pressure in the pressure chambers is controlled by the valves, so the pressure in the pressure chambers being controlled by the plethysmographic system means the valves are also controlled by the plethysmographic system), for generating pressure in the cuff (par. [0032-0034], which pressure essentially corresponds to the intra-arterial blood pressure in the finger (par. [0019-0020]),
Skrabal does not teach that the at least one light source is preferably LED with one or more wavelengths or that the measuring system has a housing with a surface which serves as a supporting surface for the at least one finger and adjacent areas of the palm.
However Yamasawa teaches on a measuring system (Fig. 2), which measures blood pressure at the finger (abstract) using a plethysmographic system comprising a light emitting element (Fig. 3b element 15) and a light detecting element (Fig. 3b element 16), where the light emitting element is preferably LED with one or more wavelengths (Fig. 4 element 14, Col. 4 lines 37-42 – light emitting element 15 is lit using the LED driving circuit, which means the light emitting element 15 is an LED, which has one or more wavelengths). Yamasawa further teaches the measuring system has a housing (Fig. 2 elements 1 and 2) with a surface which serves as a supporting surface for the at least one finger and adjacent areas of the palm (Fig. 2 shows the finger and palm of the user being supported by the housing elements 1 and 2). 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.E./Examiner, Art Unit 3791                                                                                                                                                                                                        


/CHRISTIAN JANG/Primary Examiner, Art Unit 3791